IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALINA BURDA (ALINA VOLKOVA),                : No. 498 EAL 2017
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
STEVEN BURDA,                               :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2018, the Petition for Allowance of Appeal and

Application to Compel are DENIED.